PER CURIAM:
Dommion McLean appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous. We have reviewed the record and find no re*586versible error. Accordingly, we deny McLean’s motion to appoint counsel and affirm on the reasoning of the district court. See McLean v. Jordan, No. CA-04-741-RAJ-TEM (E.D.Va. Apr. 25, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED